        Case 9:20-cv-00036-DWM Document 50 Filed 06/14/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 ROBERT EDWARD KUBIAK,                              CV 20-36-M-DWM

                        Plaintiff,

 vs.                                                       ORDER

COUNTY OF RAVALLI, SHERIFF
STEPHEN HOLTON, DEPUTY
DARYL PETZ, and John Does 1-10,

                        Defendants.


       The Court granted Defendants' motion for summary judgment, without

entering a final judgment, on June 9, 2021. (Doc. 46.) The plaintiff, Robert

Kubiak, subsequently filed a notice of acceptance of Defendants offer of judgment

in the amount of$50,000 pursuant to Federal Rule of Civil Procedure 68. (Docs.

47, 47-1.) Defendants object to entry of judgment in Kubiak's favor on the

grounds that the Court's grant of summary judgment rendered Defendants' offer

moot. (Doc. 48 at 1.)

       Defendants' argument that the offer was rendered moot would be legitimate

if judgment had been entered in their favor. See Collar v. Ababa, Inc., 895 F.3d

1278 (11th Cir. 2018) ("[The plaintiffs] opportunity to accept the offer of

judgment terminated when the district court entered a final judgment in favor of
          Case 9:20-cv-00036-DWM Document 50 Filed 06/14/21 Page 2 of 2



    the defendants].”). But, in this case, the Court only granted summary judgment in

Defendants’ favor; it did not enter final judgment. (See Doc. 46(“A reasoned

decision will follow in due course. Judgment will be entered at that time.”).)

    [T]he plain language of Rule 68 mandates that an offer ofjudgment remain valid

and open for acceptance for the full ten-day* period outlined in the Rule despite an

intervening grant of summary judgment by the district court.” Perkins v. U.S. W.

Comms.^ 138 F.3d 336, 339(8th Cir. 1998). Accordingly,

         IT IS ORDERED that Defendants’ objection (Doc. 48) is overruled.

Pursuant to Rule 68, the Clerk will enter judgment for Kubiak. (Doc. 47.)

         DATED this 14th day of June, 2021.

                                                                    "'7
                                                          1/
                                           Donald W. Molloy, Di.sirict Judge
                                           l.-niied States District Court




1
    Decided prior to amendment to Rule 68 that provides for 14 days.
